FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJune 25, 2014 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc - Result of General Meeting 25 June 2014 Following the General Meeting convened for 3.10 pm today, The Royal Bank of Scotland Group plc announces the results of the poll vote for each resolution as follows. Resolution 3 was passed as a special resolution. For % of votes cast Against % of votes cast Total votes cast as % of Voting Share Capital Withheld * Resolution 1 To authorise the directors to allot ordinary shares in the company or grant rights to subscribe for or to convert any security into ordinary shares in connection with the issue of Equity Convertible Notes Resolution 2 To renew the directors' authority to allot B Shares Resolution 3 To authorise the directors to allot equity securities on a non pre-emptive basis in connection with the issue of Equity Convertible Notes * A vote Withheld is not a vote in law and is not counted in the calculation of the proportion of votes "For" and "Against" a resolution. In accordance with the UK Listing Authority's listing rules, copies of resolutions 1, 2 and 3 will shortly be available for inspection at the National Storage Mechanism which is located at: www.Hemscott.com/nsm.do As at 23 June 2014 (being the latest date by which shareholders who wanted to attend, speak and vote at the General Meeting must have been entered on the company's Register of Members) the issued share capital of the company conferring the right to vote at the General Meeting consisted of 6,299,628,388 ordinary shares carrying four votes each on a poll, 400,000 5.5 per cent. cumulative preference shares carrying four votes each on a poll and 500,000 11 per cent. cumulative preference shares carrying four votes each on a poll. Therefore, the total number of voting rights in the company as at 23 June 2014 was 25,202,113,552. Contact RBS Media Centre +44 (0) Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
